Citation Nr: 1506505	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-01 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD), effective July 19, 2004.

2.  Entitlement to a rating in excess of 30 percent for lichen simplex chronicus (hereinafter "skin disorder"), effective May 27, 2009.

3.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the right ankle, effective July 19, 2004.

4.  Entitlement to a total disability rating due to individual unemployability.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.



ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from August 1967 to August 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2011 and November 2012 decisions of the Regional Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's PTSD symptoms have been productive of depression, anxiety, chronic sleep impairment, and mild memory loss, and GAF scores from 67 to 65.

2.  The Veteran's skin disorder does not affect more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, and it does not require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during a 12-month period.

3.  The Veteran does not have ankylosis, but does have "marked" limited motion of his right ankle, and degenerative joint disease with chronic pain.

4.  The Veteran does not qualify for TDIU consideration because he is service-connected for three disabilities, none of which are more than 30 percent individually, and when combined only equal a 60 percent rating.  The rating schedule adequately contemplates and reasonably describes his current disability levels and symptomatology.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of in excess of 30 percent for service-connected posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  The criteria for a rating in excess of 30 percent for lichen simplex chronicus have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, § 4.118, DC 7801 to 7806, 7822.

3.  The criteria for a rating in excess of 20 percent for a right ankle disability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5270-5274.

4.  The criteria for entitlement to a total disability rating based on individual unemployability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.340, 3.655, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Increased Rating Claims

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Rating for PTSD 

The Veteran seeks a higher disability rating for his service-connected posttraumatic stress disorder (PTSD), which is rated at 30 percent since July 19, 2004.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411.  Under this General Rating Formula, a 30 percent evaluation is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

Finally, a total, or 100 percent, evaluation is awarded on evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

GAF scores between 70 and 61 reflect some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and with some meaningful relationships.  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  Scores in the 51 to 60 range indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.  Id.  GAF scores from 50 to 41 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

The Board finds that throughout the period on appeal, the Veteran's PTSD has not met the criteria for a rating in excess of 30 percent.  VA examinations reflect that the Veteran's PTSD symptomatology includes occasional sleep disturbances (with chronic, reoccurring nightmares), and mild memory loss.  His GAF scores for this period were 65 and 67. 

On VA examination in November 2010, the Veteran stated that he does not like crowds and avoids fireworks.  He also reported occasional feelings that his future will possibly be cut short, but that he tries not to think about it.  He endorsed symptoms of ongoing difficulties with memory loss and forgetfulness, and could easily become angered.  He stated that he has an ongoing sleep impairment, which includes nightmares approximately two times per week.  The Veteran described his mood as "somber," and that he has never sought treatment for his mental health because he could handle the problems himself.  However, he also said that he was amenable to psychotherapy.  The Board finds that the Veteran is competent to endorse these symptoms of PTSD.  See Layno v. Brown, 6 Vet. App. 465 (1994).  On physical examination, the diagnosis of PTSD was continued.  The examiner found the Veteran to have a flattened affect with stable symptoms.  He was assigned a GAF score of 65.

During the Veteran's November 2012 VA examination, he endorsed ongoing symptoms of anxiety, depression, and chronic sleep impairment.  The examiner opined that the Veteran's PTSD imposed occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner found that the Veteran's analytical ability, abstract thought processes, and ability to follow detailed instructions appeared to all be intact.  The Veteran's GAF score was 67.

The Board notes that there are no other VA or private treatment records associated with the claims file for the period on appeal that pertain to this disability.

The Veteran does not meet the criteria for a rating in excess of 30 percent because his PTSD symptoms have not risen to the level of occupational and social impairment with reduced reliability and productivity.  The Board has also considered whether additional Diagnostic Codes are applicable.  The evidence of record indicates that the Veteran's service-connected disability was primarily manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform tasks due to symptoms of depression, anxiety, chronic sleep impairment, and mild memory loss.  There is no medical or lay evidence of mental health symptoms that would not result in the prohibition of pyramiding other Diagnostic Codes.  Furthermore, the Veteran's PTSD symptoms are clearly accounted for in the 30 percent rating pursuant to DC 9411.  Thus, DC 9201 to 9410, and 9412 to 9521 are not for application.

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his PTSD.  Accordingly, the Board concludes that the Veteran's PTSD has been 30 percent disabling, and no higher, for the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Rating for Skin Disorder

The Veteran seeks a higher disability rating for his service-connected skin disorder, which is rated 30 percent since May 27, 2009.  The RO rated the Veteran's skin disorder under the provisions of 38 C.F.R. § 4.118, DC 7822 (papulosquamous disorders not listed elsewhere).  Review of the rating schedule reveals another more appropriate criteria under DC 7806 (dermatitis or eczema), as his November 2012 VA examination has affirmatively shown that he does not have a papulosquamous disorder, but does have a diagnosis for dermatitis or eczema.  See Butts v. Brown, 5 Vet. App. 532 (1993).

A 30 percent disability rating is warranted when 20 to 40 percent of the entire body is affected; 20 to 40 percent of exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Eczema or dermatitis can also be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DC 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118, DC 7806.

A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.

The Board has considered whether higher ratings are available under DC 7800 for a disfigurement of the head, face, or neck, or under Diagnostic Codes 7801-7805 for scars.  At no time during the pendency of this appeal has the Veteran's skin disability been shown to result in any disfigurement or scarring.  Specifically, the Veteran's skin disability did not cause visible or palpable tissue loss and either gross distortion or asymmetry of two or more features or paired set of features in the head, face or neck, and his disability does not result in at least five or more characteristics of disfigurement of the head, face, or neck to warrant a higher rating of 50 percent under Diagnostic Code 7800.  See 38 C.F.R. § 4.118.

Additionally, the Board has considered the Veteran's statements that a higher disability rating is warranted for his skin disorder.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is competent to report symptomatology relating to his skin disorder because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating such to the appropriate DCs.  The Board finds that the question of the severity of his skin disorder is medically complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  To the extent that the Veteran alleges greater severity, the Board finds that the probative value of his allegations is outweighed by the aforementioned examiners' findings.  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiners during the current appeal and provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the evaluation criteria for this disability.

VA medical records  from June 2010 show that the Veteran has been receiving ongoing treatment for his skin disorder.  At this time, the Veteran reported that a rash on his back spread on to his arms.  Furthermore, a January 2011 VA treatment record shows that this rash had not improved.  He was prescribed with a topical lotion to help prevent itchy skin.

On VA examination in November 2010, the Veteran indicated that his prescribed topical lotion was applied twice daily, but that it did not give any more than temporary relief to his skin disorder.  He reported that he continued to have constant pruritic dry, scaly plaques over his arms and legs and occasionally across his upper back, but that it was improved compared to previous symptoms.  He also denied any new symptoms or complaints since his last evaluation, and denied any pustules, vesicles, ulcerations, exfoliation, crusting, weeping, scarring, or disfigurement.  During the examination, the Veteran was found to have various sized raised lichenified plaques with evidence of pruritus, measuring 1 to 2 centimeters in size over each upper anterior arm above the elbows.  The affected areas showed the plaques were all clustered in one area surrounded by hyperpigmentation, consistent with post-inflammation.  The entire area of hyperpigmentation of the right arm measured 10 centimeters by 4 centimeters, and the left arm was 15 centimeters by 6 centimeters.  The examiner noted that over the lateral lower legs-just below the knees-are similar, various-sized 1 to 2 centimeter raised pruritic lichenified plaques, also surrounded by hyperpigmentation consistent with post inflammation.  The area of hyperpigmentation of the right leg measured 4 centimeters by 3 centimeters, and the left leg measured 6 centimeters by 4 centimeters.  The examiner stated that there was no evidence of these lesions affecting the back, flank, or other areas of the body.  There was also no evidence of pustules, vesicles, ulcerations, exfoliation, crusting, weeping, scarring, or disfigurement.  Ultimately, the examiner found that zero percent of the exposed areas were affected, and 20 percent of his entire body was affected by his skin disorder.  The Veteran's diagnosis of lichen simplex chronicus affecting the arms and legs was confirmed.

Another VA examination was conducted in November 2012 based on the Veteran's claim that his condition increased in severity.  The examiner confirmed the same diagnosis for lichen simplex chronicus, and noted that the Veteran had been treated with medication for this condition in the past 12 months.  Specifically, it was noted that the Veteran was prescribed antihistamines for a period of 6 weeks or more, but not constantly, and also used topical medication during the same time period for this condition.  No debilitating episodes were reported within the past 12 months, and the amount of exposed area was found to be less than 5 percent.  However, the total body area affected was reported to be between 20 and 40 percent.  The Board also notes that the examiner only indicated that the Veteran was diagnosed with a skin disorder related to dermatitis or eczema, and that he does not have a papulosquamous disorder.

Based on the foregoing, the Board finds that the medical examination opinions and findings are of greater probative value than the Veteran's allegations regarding the severity of his skin disorder.  The Veteran does not meet the DC 7806 criteria for the next highest rating of 60 percent because he has not been shown to have more than 40 percent of the entire body or more than 40 percent of exposed areas affected by a skin disorder, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  

The Board has also considered whether additional Diagnostic Codes are applicable.  The evidence of record indicates that the Veteran's service-connected skin disorder is primarily manifested by 20 and 40 percent of his body area being affected by lichen simplex chronicus, and the use of an immunosuppressive drug for a period of 6 weeks or more, but not constantly.  There is no medical or lay evidence of other skin symptoms that would not result in the prohibited pyramiding other skin-related Diagnostic Codes.  Furthermore, the Veteran's skin symptoms are clearly accounted for in the 30 percent rating pursuant to DC 7806.  Thus, DC 7800-7805, and 7807-7833 are not for application.

Accordingly, the Board concludes that the Veteran's skin disorder has been no more than 30 percent disabling for the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Rating for Right Ankle Degenerative Joint Disease

The Veteran seeks a higher disability rating for his service-connected right ankle degenerative joint disease (right ankle disability), which is rated 20 percent since July 19, 2004.  See 38 C.F.R. § 4.71a, DC 5010-5271.  

Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.  

The Veteran's service-connected right ankle disability is rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5271.  DC 5010 applies to traumatic arthritis and provides that such is evaluated under the criteria for 38 C.F.R. § 4.71a, DC 5003, which provides that degenerative arthritis is to be rated on the basis of limitation of motion of the affected joint under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint group or minor joint group affected by limitation of motion.  In the absence of limitation of motion, a 20 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups with occasional incapacitating exacerbations.  A 10 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups without exacerbations.

DC 5271 provides for a 10 percent rating for moderate limitation of motion.  A 20 percent rating is warranted under DC 5271 for marked limitation of motion.  Full ankle motion includes dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

The terms "slight," "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," and all evidence must be evaluated in deciding rating claims.  38 C.F.R. § 4.6.

The Board has considered whether higher or separate ratings are warranted under the other Diagnostic Codes used to evaluate the Veteran's right ankle disability, but find that none apply.  Therefore, higher or separate ratings under other Diagnostic Codes are not warranted.  See 38 C.F.R. § 4.71a, DCs 5000-5002, 5004-5009, 5011-5270, and 5272-5274.  

After a full review of the record, and as discussed below, the Board concludes that a rating in excess of 20 percent is not warranted for the Veteran's service-connected right ankle disability.

On VA examination in December 2010, the Veteran endorsed constant medial right ankle pain, and rated it as a 7 on a scale of 1 to 10.  He said that flare ups occur daily with increased stiffness, swelling, and a tight feeling that he described as if a vice was squeezing his ankle.  On physical examination, range of motion testing revealed plantar flexion of 30 degrees and dorsiflexion of 18 degrees, with painful motion.  The examiner diagnosed chronic right ankle mild degenerative joint disease, with minimal loss of motion due to chronic pain.

Based on the Veteran's contentions, another VA examination was administered in November 2012.  The same diagnosis of chronic right ankle mild degenerative joint disease, with minimal loss of motion due to chronic pain was rendered at this time.  Range of motion testing revealed plantar flexion was limited to 20 degrees, and dorsiflexion to 10 degrees, with painful motion.  No laxity or ankylosis was identified, but degenerative changes were shown upon radiographic testing.

Based on the foregoing, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his right ankle disability.  Because the Veteran does not have ankylosis, the Board finds that the most appropriate Diagnostic Code remains as DC 5271 for "marked" limited motion of his right ankle; this is also the highest rating available under DC 5271 for "marked" limited ankle motion.  The Board also notes that no other rating criteria more closely approximate the symptoms found within the record.  The Board finds that the Veteran's hyphenated Diagnostic Code rating under DC 5010-5271 is most appropriate based on his symptoms of record because it takes into account his degenerative joint disease, limited ankle motion, and chronic pain.  Separate ratings for each disability would not be appropriate in this instance because it would constitute pyramiding, which is prohibited.

Accordingly, the Board concludes that the Veteran's right ankle disability has been no more than 20 percent disabling for the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

TDIU and Extraschedular Consideration

The Veteran contends that he is entitled to total disability rating due to individual unemployability.

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for TDIU is essentially a claim for an increased rating insofar as it acts as alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  The Board finds that the Veteran does not meet the schedular requirements for an award of TDIU under 4.16(a) because he is only service connected for three disabilities, which combined only total 60 percent, and none of them are greater than 30 percent.  Additionally, the Board finds that because he has not shown to be unemployed due to service-connected disabilities, referral for extraschedular TDIU under 4.16(b) is not warranted.  The November 2012 rating decision denied TDIU because the Veteran did not submit his VA Form 21-8940, Application for Increased Compensation Based on Unemployability.  The RO did not submit the Veteran's case for extraschedular consideration, despite his 60 percent rating, because he did not submit evidence that clearly and factually shows he is rendered unemployable solely due to his service-connected disability.  The Board notes that the current evidence of record includes VA examination medical opinions from November 2010, December 2010, and November 2012.  These medical opinions all state that the Veteran would not be prohibited from maintaining substantially gainful employment as a result of his service-connected disabilities.  Additionally, his November 2012 right ankle examiner opined that the Veteran would only be limited to sedentary work.

The Board further recognizes that the Veteran and the record refer to the impact of the service-connected disability on his functioning and employment.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case for an extraschedular evaluation commensurate with the average earning capacity impairment under 38 C.F.R. § 3.321(b)(1).  Consideration of an extraschedular rating is not appropriate, however, in cases where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thun, 22 Vet. App. at 111.  While VA examination reports note that the Veteran suffers from chronic right ankle pain with episodes of flare-ups that cause increased pain and interference with daily activities-as well as PTSD symptoms and a skin disorder-the scheduling criteria contemplate such degrees of impairment.  Accordingly, the Board finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to TDIU must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in October and November 2010.  The Veteran was also provided a VCAA notice regarding development of his total disability based on individual unemployability claim in August 2011.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim in November 2010, December 2010, and November 2012.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

A rating in excess of 30 percent for PTSD is denied. 

A rating in excess of 30 percent for lichen simplex chronicus is denied. 

A rating in excess of 20 percent for degenerative joint disease of the right ankle is denied. 

A total disability rating due to individual unemployability is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


